TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00084-CV


In re Tokyo Electron America, Inc. and Tokio Marine & Fire Insurance Co., Ltd.





ORIGINAL PROCEEDING FROM TRAVIS COUNTY 



M E M O R A N D U M   O P I N I O N


	Relators Tokyo Electron America, Inc. and Tokio Marine & Fire Insurance Co., Ltd.
filed a motion for temporary relief and petition for writ of mandamus.  See Tex. R. App. P. 52.10. 
We overrule the motion for temporary relief and deny the petition for writ of mandamus.  See Tex.
R. App. P. 52.8.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Puryear
Filed:   February 7, 2003